Citation Nr: 1132392	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  08-22 418	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether the severance of service connection for menometrorrhagia, effective August 1, 2007, was proper.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from June 1983 to July 2005.  

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In June 2011, the Veteran testified before the undersigned Acting Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is associated with the claims file.  


FINDING OF FACT

The evidence of record does not reflect that the initial grant of service connection for menometrorrhagia was clearly and unmistakably erroneous.


CONCLUSION OF LAW

Service connection for menometrorrhagia was improperly severed, and restoration of service connection for the disorder is warranted.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5109A, 5112(b)(10) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.105(d), 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

In March 2005, the Veteran filed a formal claim seeking service connection for several disabilities, including menometrorrhagia which she reported began in March 1985.  

The service treatment records (STRs) reflect that the Veteran received treatment for chronic pelvic inflammatory disease, amenorrhea, and trichamonis vaginitis in 1983, with follow-up treatment for amenorrhea in 1992.  In January 1993, the Veteran underwent elective bilateral tubal coagulation and there is no evidence of subsequent complaints or treatment for gynecological problems until April 2000 when she was again diagnosed with menorrhagia/ menometrorrhagia.  Her diagnosis of menometrorrhagia was continued throughout the remainder of her active service and was noted at her pre-separation examination in February 2005.  

The Veteran was afforded a VA examination in August 2006, at which time her medical history was noted and a physical examination was conducted, which resulted in a diagnosis of menorrhagia.  The August 2006 VA examiner did not provide any opinion as to the etiology of the Veteran's diagnosis.  

In October 2006, the RO issued a rating decision which noted that service connection had been established for menometrorrhagia, to include menorrhagia, effective August 1, 2005 and rated noncompensable under 38 C.F.R. § 4.116, Diagnostic Code 7699-7629.  However, the October 2006 rating decision proposed to sever service connection for menometrorrhagia on the basis that clear and unmistakable error had been committed in granting service connection for the condition because menorrhagia is considered a congenital or development defect which is unrelated to service and not subject to service connection.  

The Veteran was advised of the RO's determination in October 2006 and also informed of her right to submit evidence showing why severance was not warranted.  The Veteran did not submit any evidence to the RO and, in May 2007, the RO issued a rating decision which severed service connection for menometrorrhagia, effective August 1, 2007.  The RO severed service connection for menometrorrhagia on the basis that menometrorrhagia is considered a congenital or developmental defect which is unrelated to service and not subject to service connection.  

The Veteran appealed the RO's determination in the May 2007 rating decision, which is the basis of the current appeal.  In support of her claim, the Veteran testified that, since suffering from menometrorrhagia on active duty, she has continued to receive treatment for the disability.  She also testified that, while she does not currently have a residual disability from menometrorrhagia, she has been diagnosed with anemia (for which she has filed a separate service connection claim) and underwent a total hysterectomy.  

Service connection will be severed only where evidence establishes that a previous grant of service connection was clearly and unmistakably erroneous (the burden of proof being upon the Government).  38 C.F.R. § 3.105(d).  Clear and unmistakable error (CUE) is defined as a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40 (1993).

To determine whether CUE was present in a prior determination, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).

Although the same standards apply in a determination of CUE error in a final decision under § 3.105(a) and a determination as to whether a decision granting service connection was the product of CUE for the purpose of severing service connection, § 3.105(d) does not limit the reviewable evidence to that which was before the RO in making its initial service connection award.  Daniels v. Gober, 10 Vet. App. 474, 480 (1998); see also Venturella v. Gober, 10 Vet. App. 340, 342- 43 (1997).

When severance of service connection is considered warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The claimant will be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.

With respect to due process, the Board finds that the severance was procedurally proper.  Specifically, the Veteran was provided the appropriate notice in letters dated October 2006, which provided an adequate explanation concerning the reasons for the proposed severance, notified her that she had 60 days to submit additional evidence, and that she could request a hearing.  As such, no prejudice exists in adjudicating the appeal.  Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

However, on the merits of the severance, the Board finds that service connection should be restored.  There is no evidence of record which shows or suggests that the Veteran's menometrorrhagia or menorrhagia is of congenital or developmental origin.  Indeed, there is no clinical evidence or medical opinion of record which reflects that the Veteran's menometrorrhagia is a congenital or development defect that is unrelated to her military service, to include the gynecological conditions suffered therein.  In fact, the Board finds particularly probative that the physician who conducted the August 2006 VA examination did not provide any medical evidence or opinion suggesting that the Veteran's diagnosis of menorrhagia was congenital or development in nature.  

Accordingly, it is not clear on what basis the RO determined that the Veteran's menometrorrhagia was a congenital or developmental defect which is unrelated to service and not subject to service connection.  As a result, the Board cannot say that the grant of service connection for menometrorrhagia raises to the level of CUE, particularly given that the Veteran suffered from this condition during service, at separation from service, and was diagnosed with the same disability at the August 2006 VA examination.  

Therefore, after a careful review of the record, the Board finds that VA has not met the high evidentiary burden of showing CUE and, thus, severance of service connection was improper.  As such, service connection for menometrorrhagia should be restored.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159, 3.326(a) (2010).

In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

The severance of service connection for menometrorrhagia effective August 1, 2007, was improper, and service connection for menometrorrhagia is restored.  




____________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


